Citation Nr: 0619015	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  02-03 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to service connection for plantar warts.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1965 to 
February 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied a 
compensable evaluation for bilateral hearing loss; and denied 
service connection for plantar warts.  The veteran testified 
at an RO hearing in May 2002.  In June 2004, he testified 
before the undersigned Veterans Law Judge at a Board video 
conference hearing at the RO.

This case was remanded for additional development in October 
2004.  As the requested development has been accomplished, 
this case is properly before the Board.


FINDINGS OF FACT

1.  Bilateral hearing loss is manifested by no greater than 
Level II hearing loss in the right ear and Level III hearing 
loss in the left ear.

2.  The competent medical evidence of record does not show 
any relationship between any current findings of plantar 
warts and service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.85, 
4.86 (2005).

2.  Plantar warts were not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed 
October 2000 rating decision, January 2002 statement of the 
case (SOC), and June 2003, November 2003, and December 2005 
supplemental statements of the case (SSOC's) that discussed 
the pertinent evidence, and the laws and regulations related 
to an increased rating claim for bilateral hearing loss and a 
service connection claim for plantar warts.  These documents 
essentially notified the veteran of the evidence needed to 
prevail on his claims.

In addition, in a November 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence, 
and requested that he submit any evidence in his possession.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The November 2004 letter 
mistakenly indicated that no evidence to support the claims 
had been received.  However, this confusion was cleared up in 
subsequent e-mails between the RO and the veteran and a March 
2005 VA letter.  Moreover, the veteran previously had been 
notified of all the evidence received in support of his 
claims in the SOC and SSOC's.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
November 2004 letter did not provide the veteran with notice 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection.  However, as no 
new disability rating or effective date for service 
connection will be assigned, as discussed below, any defect 
with respect to the content of the notice requirement was 
non-prejudicial.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letter dated in November 
2004 complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC held in part in Pelegrini, supra, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the October 2000 rating decision, the RO denied 
a compensable rating for bilateral hearing loss and service 
connection for plantar warts.  The VCAA became effective in 
November 2000.  In November 2004, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate his claims on appeal, and clarified 
what information and evidence must be submitted by the 
veteran, and what information and evidence would be obtained 
by VA.  

While the notice provided to the veteran in November 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the adjudication took place prior to the enactment of the 
VCAA.  The subsequent VA letter also corrected any procedural 
errors.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Moreover, the notice was provided by the AOJ prior to the 
last transfer and certification of the veteran's case to the 
Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial, and VA's 
duty to notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, VA medical records dated in 1993 and from 2000 to 
2003, and a January 2002 private medical record.  The 
veteran's representative listed dates of treatment for 
plantar warts in the Board hearing, which are not reflected 
in the claims file.  However, after the veteran was asked to 
notify VA or sign the proper release forms for any additional 
treatment in November 2004, the veteran did not respond 
regarding this matter.  The Board finds that reasonable 
efforts have been made to obtain all available evidence; and 
there are no additional medical treatment records necessary 
to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in July 2000 and 
March 2005, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for an 
increased rating and service connection; were notified of the 
respective responsibilities of VA and himself as it pertained 
to who was responsible for obtaining such evidence; and also 
were notified to submit all relevant evidence he had to the 
RO.  Additionally, the Board is satisfied that all relevant 
facts have been adequately developed to the extent possible; 
and no further assistance to the veteran in developing the 
facts pertinent to the issues of increased ratings and 
service connection is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Increased rating for bilateral hearing loss

The RO originally granted service connection for bilateral 
hearing loss in June 1993, assigning a noncompensable rating, 
effective March 1, 1993.

In February 2000, the veteran filed an increased rating claim 
for bilateral hearing loss.  He noted that he had been issued 
hearing aids due to his inability to hear conversations.  He 
thus contends that the level of his bilateral hearing loss is 
higher than that afforded by a noncompensable rating, 
entitling him to an increased disability rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Hearing impairment is evaluated under 38 C.F.R. §§ 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Based on the level of hearing impairment, a 
percentage evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
The CAVC has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a).

On the authorized VA audiological evaluation in July 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
35
55
65
43
LEFT
15
30
45
60
38

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 percent in the left ear.  
The examiner found that puretone and bone conduction 
thresholds revealed symmetric, moderately severe, high 
frequency sensorineural hearing loss, with good word 
recognition.  Hearing aid evaluation, as well as annual 
audiological examination and hearing conservation were 
recommended.   

Subsequent VA medical records show the veteran was evaluated 
and fitted for hearing aids in August 2000 and September 
2000, and had a follow-up examination in October 2001.

On the authorized audiological evaluation in March 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
50
60
65
51
LEFT
25
50
60
65
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
The diagnosis was bilateral, mild to moderately severe 
sensorineural hearing loss.  

Taking into account the evidence set out above, the Board 
finds that the preponderance of the evidence is against a 
compensable rating for bilateral loss.  Specifically, the 
July 2000 VA audiological findings when applied to the above 
cited rating criteria translate to literal designations of 
Level II hearing in the right ear and Level III hearing in 
the left ear.  Additionally, the March 2005 evaluation 
translates to literal designations of Level I hearing in the 
right ear and Level II hearing in the left ear.  These 
audiological findings support the assignment of a 
noncompensable (0 percent) hearing disability evaluation 
under applicable regulations.  See 38 C.F.R. §§ 4.85, 4.87, 
Tables VI and VII.  

The Board has considered the veteran's argument that his 
bilateral hearing loss is more severe than reflected by the 
current noncompensable disability rating.  However, as 
previously stated, the assignment of a disability rating for 
hearing impairment is derived from a mechanical application 
of the rating schedule to the specific numeric designations 
assigned after audiometry evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The 
application of the rating schedule to the test results 
demonstrates that a noncompensable rating is warranted for 
bilateral hearing loss.  See 38 C.F.R. § 4.7.  The Board also 
finds that no audiological evaluation of record shows that 
the veteran's acuity falls under the exceptional patterns of 
hearing impairment as provided under 38 C.F.R. § 4.86.  38 
C.F.R. § 4.86 applies when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more or when the pure tone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz.  Here, application of 38 C.F.R. § 4.86 is not 
warranted.

Additionally, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted, as the evidence does not show 
that bilateral hearing loss has caused marked interference 
with employment or required frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b).  

In sum, the Board finds that the level of the veteran's 
bilateral hearing loss more 
closely resembles the criteria for a noncompensable percent 
rating under 38 C.F.R. §§ 4.85, 4.87, Tables VI and VII.  See 
also 38 C.F.R. § 4.7.

Service connection for plantar warts

The veteran contends that he contracted plantar warts on the 
bottom of his feet while stationed in Thailand during the 
Vietnam war.  He noted that his condition limits the amount 
of time he can stand and is aggravated by leather shoes, 
which are part of his uniform for business.  He further noted 
that there was extensive documentation of surgery and 
treatment, which failed to remove the painful warts and that 
he was told by a VA doctor that he would just have to live 
with the plantar warts and learn how to treat them himself.  
He testified that he wears padded inserts and hiking boots 
when he can.  He thus contends that his plantar warts are 
directly related to his service, entitling him to disability 
compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the evidence shows some current treatment for 
plantar warts.  A May 2000 VA medical record shows an 
assessment of plantar warts on bilateral feet, three on the 
left foot, and two on the right.    

The next issue is whether there is evidence of any in-service 
incurrence of plantar warts.

The service medical records show two large plantar warts were 
removed in February 1974, one on the heel and one on the ball 
of foot.  October 1974 clinical records also show two large 
plantar warts on the left and right foot were trimmed and 
treated.  Additionally, clinical records dated from January 
1975 to July 1975, and from January 1976 to March 1976 show 
continuous findings of multiple plantar warts found on bottom 
of both feet, which were trimmed and treated.  In February 
1979, the veteran complained of a hard nodule on the anterior 
upper left foot, times two days; and a dermatology record 
notes an impression of plantar warts in November 1988.

As the evidence shows at least one current finding of plantar 
warts and multiple in-service treatments for plantar warts, 
the determinative issue becomes whether there is any 
relationship between the two.

A March 2005 VA examination report shows some areas of 
calluses on the bottoms of the feet, which the examiner noted 
had prominent skin lines, with no eradication.  The examiner 
further found that the areas where the central core was 
visible did not show any small black spots, which would be 
expected if those were in fact plantar warts.  The examiner 
cited an online article on plantar warts, which indicated 
that corns and calluses were differentiated from plantar 
warts, in that after paring down, warts would have several 
dark specks that represent punctuate capillary thromboses.  
Warts also were noted to disrupt normal skin markings so that 
skin lines were no longer evident.  The examiner found that 
the veteran's areas of thickened skin were more consistent 
with calluses and corns, which he noted were a specialized 
type of callus, and were not consistent with plantar warts.  
The examiner further found that based on extensive review of 
all medical records, he could not relate the veteran's corns 
to service.  While the examiner failed to note the May 2000 
post-service finding of plantar warts, his opinion was based 
on his present examination, which did not show a present 
plantar warts disability, rather than lack of evidence of 
continuity from service.  As such, this medical opinion is 
adequate for VA purposes.  

There also is no other medical evidence relating any current 
plantar warts to service.  A VA skin examination performed 
one month after service in March 1993 shows no notations were 
made regarding plantar warts.  Additionally, there is no 
other evidence of continuity of symptomatology from service 
or during the more than seven years before plantar warts were 
shown in May 2000.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  Nor is there any medical evidence that plantar warts 
persisted after the May 2000 examination.

Additional records note complaints of foot pain in 2001 and 
2002, but these were attributed to other disorders.  An 
August 2001 VA medical record shows complaints of pain in the 
right foot, second and third digits, and ball of foot, 
relieved somewhat by rubbing the foot or taking aspirin.  An 
October 2001 VA podiatry consult shows complaints of pain on 
the ball of the right foot.  The assessment was hallux 
limitus, right foot, with possible neuroma, second 
intermetatarsal space, and capsulitis second 
metacarpophalangeal joint.  A January 2002 private medical 
record also notes the veteran saw a VA podiatrist, who 
indicated that he had spondylosis, which caused his toes to 
take up slack and be painful.  The assessment was 
degenerative joint disease of the toes.  In June 2002, a VA 
medical record shows an assessment of unspecified joint 
pains, right foot and possible osteoarthritis.  Degenerative 
changes were noted in the bilateral feet in a later April 
2003 VA x-ray examination report.  The March 2005 VA examiner 
found that while some of the veteran's discomfort in his feet 
may be from the corns, much of his feet pain was from his 
degenerative joint disease in his metatarsophalangeal joints.

Upon review, the preponderance of the evidence is against the 
claim.  Although the veteran has argued that he currently has 
plantar warts that are related to service, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the medical evidence of record, which shows 
that the veteran's current foot disorder is best 
characterized as calluses or corns, and is not related to 
service.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

In sum, the service connection claim for plantar warts is 
denied.  In making this decision, the Board has considered 
the benefit of the doubt doctrine; however, as the evidence 
is not equally-balanced, in this regard, it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to service connection for plantar warts.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


